ORDER

PER CURIAM:
AND NOW, this 4th day of April 2007, the Petition for Allowance of Appeal is GRANTED. The Order of the Commonwealth Court is VACATED and the matter is REMANDED for the court to consider the level of deference, if any, owed to the Secretary of the Department of Education’s interpretation of the Certification and Staffing Policies and Guidelines. See Davenport v. Dep’t of Educ., 850 A.2d 802, 804 n. 3 (Pa.Cmwlth.2004); see also Logsdon v. Dep’t of Educ., 671 A.2d 302, 305 (Pa.Cmwlth.1996).
Justice FITZGERALD did not participate in the consideration or decision of this matter.